UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7056


HELMAR CHRISTOPHER OLSON,

                Plaintiff - Appellant,

          v.

BOBBY    TAYLOR,     Correctional    Officer,    Mountain   View
Correctional Institution; MARL FOSTER, Correctional Officer,
Mountain    View    Correctional    Institution;    JAY   MOODY,
Correctional      Captain,     Mountain     View    Correctional
Institution; MIKE SLAGLE, Asst. Superintendent for Programs,
Mountain View Correctional Institution; MARGIE LAWLER, Asst.
Superintendent for Custody and Operations, Mountain View
Correctional    Institution;    SUSAN   WHITE,   Superintendent/
Mountain View Correctional Institution,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.     Robert J. Conrad,
Jr., Chief District Judge. (1:11-cv-00160-RJC)


Submitted:   September 11, 2012          Decided:   September 14, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Helmar Christopher Olson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Helmar Christopher Olson appeals the district court’s

orders denying relief on his 42 U.S.C. § 1983 (2006) complaint,

denying    his   motion       to    reconsider,     and   denying       his    motion   to

transfer    venue.        We       have    reviewed     the    record    and    find    no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.               Olson v. Taylor, No. 1:11-cv-00160-RJC

(W.D.N.C.    May   24     &    June       7,   2012).     We    dispense      with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                                AFFIRMED




                                               2